DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 24-34, drawn to a medical imaging module having an imaging sensor connected to two base boards spaced apart from each other, classified in A61B1/04.
II.	Claims 35-40, drawn to a medical imaging module having two optical assemblies each comprising a lens and an image sensor, classified in A61B1/051.
III.	Claims 41-43, drawn to an endoscope imaging module comprising a frame to receive an optical assembly, classified in A61B1/00163. 
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention II does not require that the image sensor be connected to the baseboard. The subcombination has separate utility such as a medical imaging module that does not require two optical assemblies, classified in A61B1/04. 
Inventions III and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention III does not require that the image sensor be connected to the baseboard. The subcombination has separate utility such as a medical imaging module that does not require a frame and support frame, classified in A61B1/04. 
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention II does not require the baseboards be connected. The subcombination has separate utility such as an endoscope imaging module that does not require two optical assemblies, classified in A61B1/00163. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)  and the prior art applicable to one species would not likely be applicable to another invention. 
(b) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon election of any of Inventions I-III, a Species must be elected from Set I:    
Set I: 
   Species A: The multiple-viewing tip section as described with reference to Fig.1C
    Species B: The multiple-viewing tip section as described with reference to Fig.1D
    Species C: The multiple-viewing tip section as described with reference to Fig.1E
    Species D: The multiple-viewing tip section as described with reference to Fig.1F
    Species E: The multiple-viewing tip section as described with reference to Fig.1G
    Species F: The multiple-viewing tip section as described with reference to Fig.1H
    Species G: The multiple-viewing tip section as described with reference to Fig.1I
    Species H: The multiple-viewing tip section as described with reference to Fig.1J
    Species I: The multiple-viewing tip section as described with reference to Figs.2A, 62
    Species J: The multiple-viewing tip section as described with reference to Figs.2B, 6A-C
    Species K: The multiple-viewing tip section as described with reference to Figs.5A-B, 61A.
    Species L: The multiple-viewing tip section as described with reference to Fig.7
    Species M: The multiple-viewing tip section as described with reference to Fig.8
    Species N: The multiple-viewing tip section as described with reference to Figs.9a-d.
    Species O: The multiple-viewing tip section as described with reference to Figs.10a-c.
    Species P: The multiple-viewing tip section as described with reference to Figs.11a-d.
    Species Q: The multiple-viewing tip section as described with reference to Figs.12a-c.
    Species R: The multiple-viewing tip section as described with reference to Figs.13a-d.
    Species S: The multiple-viewing tip section as described with reference to Figs.14a-b.
    Species T: The multiple-viewing tip section as described with reference to Figs.15a-c.
    Species U: The multiple-viewing tip section as described with reference to Fig.22.
    Species V: The multiple-viewing tip section as described with reference to Figs.27a-b.
    Species W: The multiple-viewing tip section as described with reference to Figs.28a-c.
    Species X: The multiple-viewing tip section as described with reference to Figs.33a-b.
    Species Y: The multiple-viewing tip section as described with reference to Fig.35F.
    Species Z: The multiple-viewing tip section as described with reference to Fig.38J. 
    Species AA: The multiple-viewing tip section as described with reference to Figs.39A-C.
    Species AB: The multiple-viewing tip section as described with reference to Fig.42.
    Species AC: The multiple-viewing tip section as described with reference to Fig.51.
    Species AD: The multiple-viewing tip section as described with reference to Figs.55A-B.
    Species AE: The multiple-viewing tip section as described with reference to Fig.56.
    Species AF: The multiple-viewing tip section as described with reference to Figs.58A-C.
    Species AG: The multiple-viewing tip section as described with reference to Figs.59A-B.
    Species AH: The multiple-viewing tip section as described with reference to Figs.60a-b.
    Species AI: The multiple-viewing tip section as described with reference to Fig.63.
    Species AJ: The multiple-viewing tip section as described with reference to Fig.64.
    Species AK: The multiple-viewing tip section as described with reference to Figs.65A-E.
    Species AL: The multiple-viewing tip section as described with reference to Figs.67A-B.
    Species AM: The multiple-viewing tip section as described with reference to Figs.68A-B.
    Species AN: The multiple-viewing tip section as described with reference to Figs.68A-B.
    Species AO: The multiple-viewing tip section as described with reference to Fig.71.
    Species AP: The multiple-viewing tip section as described with reference to Figs.73, 74A-B.
    Species AQ: The multiple-viewing tip section as described with reference to Figs.73-75.
    Species AR: The multiple-viewing tip section as described with reference to Figs.73-75.
    Species AS: The multiple-viewing tip section as described with reference to Fig.82.
    Species AT: The multiple-viewing tip section as described with reference to Figs.83-84.
    Species AU: The multiple-viewing tip section as described with reference to Figs.85-86.
Upon election of Species I (Specifically species i, to be clear this is not referring to Invention I.), a Species must be elected from Set II:
Set II:
    Species AV: The fluid channeling component as discussed with reference to Fig.3A. 
    Species AW: The fluid channeling component as discussed with reference to Fig.3B. 
    Species AX: The fluid channeling component as discussed with reference to Fig.4A. 
    Species AY: The fluid channeling component as discussed with reference to Fig.4B. 
Note: these one or two species to be elected shall together constitute a single grouping of patentably indistinct species.
These species are independent or distinct because they have mutually exclusive characteristics, thus having a search and/or examination burden by requiring different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Further, the prior art applicable to one species would not likely be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are held to be generic. Further, applicants are required to point out which claims correspond with which species, including new or amended claims. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(b) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of inventions (ii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143). and (iii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of the restriction requirement, no attempt was made at election by telephone. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795